UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 2icrl79 (DLC)

 

-V- ; ORDER
JINGDONG JIANG,

Defendant.

DENISE COTE, District Judge:

A sentencing is scheduled to occur on June 18, 2021 at 2:00
PM, Due to the COVID-19 pandemic, the defendant may have the
option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on June 10, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and submit the written consent
form attached to this Order if it is feasible to do so.

Dated: New York, New York
May 27, 2021

Gecwial

NISE CoO
United sta es District Judge

i
i

 
